Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicant's election with traverse of Group I-figures 1-7 (Figure 9 is NOT included in Group I election) in the reply filed on 8/11/2022 is acknowledged.  The applicant further elects Group III-Claims 1-8 directed towards the apparatus and thus claims 9-11 have been withdrawn from consideration as directed towards a non-elected invention.    
The traversal is on the ground(s) that there is not a series burden placed on the Examiner by the “allegedly” distinct species.  This is not found persuasive because duel operating doors are patentably different and distinct from a single operating door.  There are multiple more sensors placed in multiple different places and the search for multiple doors would encompass other searches beyond the scope of a single invention and therefore would place a series burden upon the Examiner.  The applicant’s specification directed towards Figure 8 as well as the applicant’s detailed description of Figure 8.  With respect to reference to the spring, the Examiner misinterpreted that element. 
The requirement is still deemed proper and is therefore made FINAL.

	The status of the claims is as follows:
		Claims 9-11 have been withdrawn from consideration.
		Claims 1-8 and 12-14 (claims 12-14 are newly added) are herein addressed in detail below.

The applicant’s information disclosure statement dated 10/12/2020 has been considered and a copy has been placed in the file.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


	NOTE: Claims 12-14 are directed towards a method but depend upon an apparatus claim(s) and therefore are considered product by process claims and product by process claims carries little to no patentable weight and therefore will only be addressed in the broadest of terms since the process claims that depend upon the apparatus fails to further limit the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, the phraseology “also known as a secondary closing edge” is not readily understood by the Examiner.  Exactly what is the applicant trying to claim?  Clarification is requested.

Depending on the applicant’s amendments, claims 1-8 and 12-14   would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634